SPEER, Justice.
(Craig sued Rogers on a promissory note in Milton superior court. The service was by leaving a copy of the writ at the defendant’s “residence,” in that county. On the trial, defendant moved to dismiss the case for want of proper service. In support of this motion it was admitted that he had a wife and five children living permanently on the old family homestead, in Milton county; that he had not separated from his family, but that since 1879 he had been in the Indian Territory, excepting a few days preceding the trial. The motion was overruled ; and this judgment was assigned as error.)